                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
 THEODORE R. WINDECKER                            §
                                                  §
 V.                                               §         1:18-CV-00898-LY
                                                  §
 HANG WEI, et al.                                 §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:    THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

       Before the Court are Defendant Hang Wei’s 12(b)(5) Motion to Dismiss for Insufficient

Service, 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction, and 12(b)(6) Failure to State

a Claim (Dkt. No. 27), the Response (Dkt. No. 30), Reply (Dkt. No. 34), and Sur-Reply (Exh. A to

Dkt. No. 36).1 The district judge referred the motion to the undersigned for a report and

recommendation pursuant to 28 U.S.C. § 636(b) and Rule 1(c) of Appendix C of the Local Rules.

                                       I. BACKGROUND

       This is suit for breach of contract arising out of Theodore Windecker’s sale of his ownership

interest in a company to a Chinese company’s American subsidiary (China Vast Int’l Ltd. and

Windecker Aircraft Inc., respectively). The suit was originally filed in state court, and was

subsequently removed to this Court. After removal, the Defendants filed a motion to dismiss, which

the Court granted in part and denied in part. Specifically, the Court dismissed Windecker’s negligent

misrepresentation and economic duress claims against all Defendants for failure to state a claim, but

denied the motion seeking to dismiss the claims against Windecker Aircraft Inc. for lack of personal



       1
        The Court hereby GRANTS Plaintiff’s motion seeking leave to file the sur-reply (Dkt. No.
36) and directs the Clerk to file the sur-reply with the papers of this case.
jurisdiction. In this motion, Hang Wei, the sole owner of China Vast Int’l Ltd. (which in turn is the

sole owner of the Windecker Aircraft), requests that the Court dismiss the case for: (1) insufficient

service of process; (2) lack of personal jurisdiction; and (3) failure to state a claim.

                                     II. LEGAL STANDARDS

       Rule 12(b)(5) allows a defendant to seek dismissal when the method by which he was served

is defective. FED. R. CIV. P. 12(b)(5). Once the defendant objects to the method of service by

identifying how the plaintiff’s attempt at service was defective, the burden shifts to the plaintiff to

establish that the method of service is proper. Freedom Watch, Inc. v. Org. of the Pet. Exporting

Countries (OPEC), 766 F.3d 74, 78 (D.C. Cir. 2014). “The general rule is that ‘[a] signed return

of service constitutes prima facie evidence of valid service, which can be overcome only by strong

and convincing evidence.’” People’s United Equip. Fin. Corp. v. Hartmann, 447 Fed. Appx. 522,

524 (5th Cir. 2011) (quoting O’Brien v. R.I. O’Brien & Associates, Inc., 998 F.2d 1394, 1398 (7th

Cir. 1993)). Thus, if the plaintiff meets the burden of showing proper service, the burden shifts to

the defendant to present strong and convincing proof of insufficient service. Id.

       A defendant who is not a resident of the suit’s forum may move to dismiss for lack of

personal jurisdiction under Rule 12(b)(2). “If . . . the court rules on personal jurisdiction without

conducting an evidentiary hearing, the plaintiff bears the burden of establishing only a prima facie

case of personal jurisdiction.” Sangha v. Navig8 ShipManagement Private Ltd., 882 F.3d 96, 101

(5th Cir. 2018). “The district court is not obligated to consult only the assertions in the plaintiff’s

complaint in determining whether a prima facie case for jurisdiction has been made. Rather, the

district court may consider the contents of the record at the time of the motion. . . .” Id. (internal

quotations and citations omitted). “Although jurisdictional allegations must be accepted as true,


                                                   2
such acceptance does not automatically mean that a prima facie case for [personal] jurisdiction has

been presented.” Id. The plaintiff must prove that the court has jurisdiction over the defendant with

regard to each claim. Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 275 (5th Cir. 2006).

        A federal court sitting in diversity may exercise personal jurisdiction over a non-resident

defendant if (1) the state’s long-arm statute permits an exercise of jurisdiction over that defendant,

and (2) an exercise of jurisdiction would comport with the requirements of the Due Process Clause

of the Fourteenth Amendment. Sangha, 882 F.3d at 101; McFadin v. Gerber, 587 F.3d 753, 759 (5th

Cir. 2009), cert. denied, 131 S.Ct. 68 (2010). Because the requirements of Texas’s long-arm statute

are coextensive with the requirements of the Due Process Clause, the sole inquiry is whether this

Court’s exercise of personal jurisdiction over the Defendants would be consistent with due process.

Id. The Supreme Court has articulated a two-part test to determine whether a federal court sitting

in diversity may properly exercise personal jurisdiction over a nonresident defendant: (1) the

nonresident must have sufficient “minimum contacts” with the forum state, and (2) subjecting the

nonresident to jurisdiction in the forum state must not offend traditional notions of “fair play and

substantial justice.” McFadin, 587 F.3d at 759 (citing Int’l Shoe Co. v. Wash., 326 U.S. 310, 316

(1945)). A defendant’s “minimum contacts” may give rise to either specific or general personal

jurisdiction, depending on the nature of the suit and defendant’s relationship to the forum state.

Jackson v. Tanfoglio Giuseppe, S.R.L., 615 F.3d 579, 584 (5th Cir. 2010).

        In this Circuit, specific personal jurisdiction is a claim-specific inquiry; a plaintiff bringing

multiple claims that arise out of different forum contacts must establish specific jurisdiction for each

claim. McFadin, 587 F.3d at 759. Specific jurisdiction applies when a nonresident defendant “has

purposefully directed its activities at the forum state and the litigation results from alleged injuries


                                                   3
that arise out of or relate to those activities.” Walk Haydel & Assocs., Inc. v. Coastal Power Prod.

Co., 517 F.3d 235, 243 (5th Cir. 2008). The touchstone of specific-jurisdiction analysis is “whether

the defendant’s contact shows that it reasonably anticipates being haled into court.” McFadin, 587

F.3d at 759. Even a single contact can support specific jurisdiction if it creates a “substantial

connection” with the forum. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 n.18 (1985).

Specific jurisdiction “focuses on the relationship among the defendant, the forum, and the litigation.”

Sangha, 882 F.3d at 103 (quoting Monkton Ins. Servs. v. Ritter, 768 F.3d 429, 432-33 (5th Cir.

2014). Due process requires that specific jurisdiction be based on more than the “random, fortuitous,

or attenuated” contacts a defendant makes by interacting with people affiliated with the forum state.

Walden v. Fiore, 571 U.S. 277, 286 (2014). The plaintiff thus “cannot be the only link between the

defendant and the forum. Rather, it is the defendant’s conduct that must form the necessary

connection with the forum State that is the basis for its jurisdiction over him.” Id. at 285.

        Finally, Rule 12(b)(6) allows a party to move to dismiss an action for failure to state a claim

upon which relief can be granted. FED. R. CIV. P. 12(b)(6). In deciding a Rule 12(b)(6) motion to

dismiss for failure to state a claim, “[t]he court accepts all well-pleaded facts as true, viewing them

in the light most favorable to the [nonmovant].” In re Katrina Canal Breaches Litig., 495 F.3d 191,

205 (5th Cir. 2007) (internal quotation marks omitted), cert. denied, 552 U.S. 1182 (2008). While

a complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations in order

to avoid dismissal, the plaintiff's factual allegations “must be enough to raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The Supreme

Court has explained that a court need not accept as true conclusory allegations or allegations stating

a legal conclusion. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint must contain sufficient


                                                   4
facts “to state a claim to relief that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the [nonmovant] pleads factual content that allows the court

to draw the reasonable inference that the [movant] is liable for the misconduct alleged.” Id.

                                           III. ANALYSIS

A.      Service of Process

        Hang complains first that Windecker’s service of the suit on him was deficient. Windecker

served Hang by having a process server leave a copy of the petition and summons with Hang’s wife,

at a home in North Carolina owned by Hang and his wife. Windecker contends that this was

sufficient under Rule 4(e)(2)(B), as he left “a copy of [the summons and complaint] at [Hang’s]

dwelling or usual place of abode with someone of suitable age and discretion who resides there

[Hang’s wife].” FED. R. CIV. P. 4(e)(2)(B). Hang’s primary contention is that Windecker could not

serve him at the North Carolina house, but was instead required to serve him pursuant to the Hague

Convention because Hang is a national of the Peoples Republic of China. Secondarily, Hang argues

that even if service under Rule 4(e) was permitted, the service in North Carolina was deficient

because the house there is not his “dwelling or usual place of abode.”

        Hang is incorrect that Windecker was not permitted to serve him pursuant to Rule 4(e) simply

because Hang is a citizen of China, and his permanent residence is there. The plain text of Rule 4

says otherwise. Rule 4 is not focused on the citizenship of the person being served, but rather on

where the service takes place. Thus, Rule 4(e) pertains to “serving an individual within a judicial

district of the United States,” while 4(f) addresses “serving an individual in a foreign country.” FED.

R. CIV. P. 4(e) & (f) (emphasis added). Glencore Ltd. v. Occidental Argentina Expl. & Prod. Inc.,

2012 WL 591226 (S.D. Tex. Feb. 22, 2012) (addressing service on a foreign corporation, noting that


                                                   5
“the Hague Convention does not override state laws that allow foreign corporations to be served

domestically,” and thus “if domestic service on a foreign corporation were effected properly, the

Hague Convention would not require additional, international service”) (citing Volkswagenwerk

Aktiengesellschaft v. Schlunk, 486 U.S. 694, 707 (1988)). The question is therefore not what country

Hang is a citizen of, but whether the North Carolina house where the summons was left can be

considered Hang’s “dwelling or usual place of abode” for Rule 4’s purposes.

       In a declaration attached to the motion, Hang testifies—somewhat vaguely—that he is

“domiciled” in Chengdu, China where he “own(s) a home and conducts business.” Dkt. No. 27-1

at 2. He further states that his wife “has lived in North Carolina periodically with my daughter in

a house there.” Id. He makes no mention that the “ house there” is owned by Hang and his wife.

Windecker contends in his declaration that Hang’s wife, daughter and mother-in-law reside in the

home. He states that when Hang and his wife first visited with him (in Texas), Windecker and his

wife discussed housing and school options with the Hangs, as the Hangs’ stated their intention was

for Hang’s wife and daughter to relocate to the U.S. so their daughter could attend school there. Dkt.

No. 30 at 29. And when he visited Hang in North Carolina, they met at Hang’s house, and at that

time Hang’s wife, daughter and mother-in-law were living there. Id. And though the Hangs

subsequently sold that house, they simultaneously purchased a different home in North Carolina.

The property records in Mecklenburg County reflect that the owners of the house are Hang and his

wife, and the grantee section on the warranty deed was manually altered to add Hang as a grantee,

when that section originally only listed his wife, suggesting that the parties plainly wanted it to be

clear on the deed that Hang was an owner of the house. Id. at 29-30, 36.




                                                  6
       The Fifth Circuit has noted that “no hard and fast rule can be fashioned to determine what

is or what is not a party’s ‘dwelling house or usual place of abode.’” Nowell v. Nowell, 384 F.2d

951, 953 (5th Cir. 1967). Further, the Circuit has noted that the “construction of [Rule 4] varies

according to whether the defendant received notice of the suit. [Rule 4] should be broadly construed

where the defendant, as in this case, received notice of the suit.” Id. Hang undoubtedly received

actual notice of the suit more than a year ago when the suit was served on the corporation he is the

sole owner of and its wholly-owned subsidiary, both of which were served through Hang’s wife—the

registered agent for both companies—in North Carolina. Further, Hang is represented by the same

counsel as China Vast and Windecker Aircraft. Given this, the Court is to construe Rule 4 broadly

in determining whether the North Carolina home is Hang’s dwelling or usual place of abode. Doing

so, the Court finds that Windecker has carried his burden on this issue, and Hang has failed to rebut

Windecker’s evidence. Hang’s declaration vaguely stated that he was “domiciled” in China and

owned a house there. Windecker’s responsive evidence shows that Hang’s family has resided

primarily in North Carolina, and the couple recently purchased a new $1 million home there. Hang

offered nothing in response to this in his reply. This does not amount to the “strong and convincing

evidence” required to overcome Windecker’s demonstration. People’s United Equip. 447 Fed.

Appx. at 524. Hang’s Rule 12(b)(5) motion challenging the service of process should be denied.

B.     Personal Jurisdiction

       Hang next contends that he is not subject to jurisdiction in Texas. Both parties submit

evidence on this issue, including Windecker’s evidence showing that Hang had a significant number

of contacts with Texas specifically related to the issues involved in this suit. See Dkt. No. 30 at 8

(listing contacts). Hang does not contest that these visits took place. Instead, in response he relies


                                                  7
primarily on the same argument discussed in the next section—that all of his contacts with Texas

were taken in his capacity as a corporate officer of China Vast and Windecker Aircraft, and thus

these contacts only subject those companies to jurisdiction, not him. Windecker responds that

jurisdiction over Hang exists if the corporations he was acting for were merely Hang’s alter egos,

and cites authority for the proposition that if he can make out a basic claim for alter ego liability then

Hang is subject to suit in Texas individually as well.

        As discussed in more length in the next section, the Court does not believe that Windecker

has pled a colorable alter ego claim against Hang. As the sole basis for Windecker’s jurisdiction

argument is the alter ego claim,2 the dismissal of that claim also means the court lacks personal

jurisdiction over Hang. Because the Court must permit Windecker leave to amend to try to cure the

deficiencies in the breach of contract claims, resolution of the personal jurisdiction issue must await

any amendment by Windecker and additional litigation on the sufficiency of that amendment.

C.      Failure to State a Claim

        In his final motion, Hang argues that Windecker has failed to state a claim against him.

When Hang filed the motion, Windecker’s claims were: (1) a request for a declaration that the 2016

memorandum agreement he signed was executed under economic duress; (2) a request for a

declaration that the Unit Purchase Agreement is terminated; (3) breach of contract claims under both

the UPA and the Employment Agreement; and (4) a negligent misrepresentation claim. As noted

earlier, the Court previously dismissed the economic duress and negligent misrepresentation claims.

Accordingly, the only remaining claims are a request for declaratory relief on a contract, and the two


        2
        Windecker also argued that the Court could exercise pendent personal jurisdiction over Hang
based on the tort claims, but those claims have since been dismissed so this argument is no longer
viable.

                                                    8
breach of contract claims. As to these claims, Hang argues they should all be dismissed because he

is not a signatory to any of the contracts, and Windecker has failed to state a claim that the corporate

veil may be pierced. Under Texas law, an owner of a corporation may not be held liable for:

        any contractual obligation of the corporation or any matter relating to or arising from
        the obligation on the basis that the holder, beneficial owner, subscriber, or affiliate
        is or was the alter ego of the corporation or on the basis of actual or constructive
        fraud, a sham to perpetrate a fraud, or other similar theory . . . [but this] does not
        prevent or limit the liability . . . if the obligee demonstrates that [the owner] caused
        the corporation to be used for the purpose of perpetrating and did perpetrate an actual
        fraud on the obligee primarily for the direct personal benefit of the . . . owner. . . .

TEX. BUS. ORG. CODE § 21.223(a)(2) & (b). Windecker’s sole argument to hold Hang liable for the

contract claims is the assertion that Hang used both corporations to perpetrate a fraud on Windecker,

for Hang’s direct personal benefit. In his words, Windecker’s argument is that “Hang is the sole

member of China Vast. China Vast is the parent company and sole owner of Windecker Aircraft.

Hang may be held vicariously liable for breach of contract because of the direct personal benefits he

received in using the companies to perpetrate a fraud on Windecker.” Dkt. No. 30 at 14 (citations

omitted). Generously, this is purely conclusory, and lacks any factual details to support it.

        Further, even if these conclusory facts are accepted, they are insufficient to meet the high

standard set by Texas law for piercing the corporate veil for a contract claim. For example, in a

recent case in the San Antonio Division of the Court, Judge Rodriguez summarized the statute cited

above as requiring that the plaintiff “show the individual committed actual fraud for his direct

personal benefit.” Bates Energy Oil & Gas v. Complete Oildfield Svcs., 361 F.Supp. 3d 633, 665

(W.D. Tex. 2019). And, he noted,

        [w]hile ‘primarily for the direct personal benefit’ of the individual is not defined,
        most cases finding the requirement to have been met had evidence showing that
        funds derived from the corporations’ allegedly fraudulent conduct were pocketed by


                                                   9
       or diverted to the individual defendant. When the funds were used for the
       corporation’s benefit, that has been held insufficient, even where it indirectly benefits
       the corporate officers and agents because the corporation is able to live another day
       due to its ability to satisfy some demands or because their ownership interest retains
       its value, and this appears true even where the individual is the sole shareholder and
       where corporate formalities are disregarded.

Id. at 673 (internal punctuation and citations omitted). Assuming for the sake of argument

Windecker has pled sufficient facts to demonstrate Hang committed fraud, Windecker’s best case

on the facts he has pled is still not enough. In his petition, Windecker alleges that any funds Hang

fraudulently failed or refused to pay Windecker were instead diverted to other business ventures or

projects. See, e.g. Dkt. No. 1-2 at ¶ 1, 48, 50; 1-3 at ¶¶ 58, 73. This case therefore falls squarely

within the class of cases where courts have found the facts insufficient to state a claim to pierce the

corporate veil because the pleadings failed to show any fraud was for the individual’s “direct

personal benefit.” Accordingly, the claims against Hang should be dismissed for failure to state a

claim, subject to Windecker being given an opportunity to amend his pleadings to cure the

deficiency.

                                   IV. RECOMMENDATION

       For the reasons set forth above, the undersigned RECOMMENDS that Defendants’ Motion

(Dkt. No. 27) be GRANTED IN PART and DENIED IN PART. Specifically, the undersigned

recommends that the 12(b)(5) Motion to Dismiss for Insufficient Service be DENIED, and the

12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction and 12(b)(6) Failure to State a Claim

be GRANTED, subject to repleading by Windecker by a date certain to be set by the district judge,

to attempt to state a veil piercing claim.




                                                  10
                                        V. WARNINGS

       The parties may file objections to this Report and Recommendation. A party filing

objections must specifically identify those findings or recommendations to which objections are

being made. The District Court need not consider frivolous, conclusive, or general objections.

Battles v. United States Parole Comm'n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file

written objections to the proposed findings and recommendations contained in this Report within

fourteen (14) days after the party is served with a copy of the Report shall bar that party from de

novo review by the district court of the proposed findings and recommendations in the Report and,

except upon grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the district court. See 28 U.S.C.

§ 636(b)(1)© (2006); Thomas v. Arn, 474 U.S. 140, 150–153 (1985); Lisson v. O’Hare, 326 F.

App’x 259, 260 (5th Cir. 2009).

       SIGNED this 16th day of January, 2020.


                                            _____________________________________
                                            ANDREW W. AUSTIN
                                            UNITED STATES MAGISTRATE JUDGE




                                                11
